COX, Judge
(concurring in part and dissenting in part):
Although I concur fully with part II of the lead opinion, I write to express my grave concern with the development of search and seizure law in the military society and to urge a fresh look at the proper application of the Fourth Amendment to that society.
The Fourth Amendment to the United States Constitution protects people and *15their property “against unreasonable searches and seizures.”1 The exclusionary rule was fashioned as the enforcement mechanism to make this protection other than illusory. Mapp v. Ohio, 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081 (1961); Wolf v. Colorado, 338 U.S. 25, 69 S.Ct. 1359, 93 L.Ed. 1782 (1949); Weeks v. United States, 232 U.S. 383, 34 S.Ct. 341, 58 L.Ed. 652 (1914). The primary purpose of the rule is to remove incentive on the part of law enforcement officials to abuse the rights of the people. United States v. Leon, 468 U.S. 897, 906, 104 S.Ct. 3405, 3412, 82 L.Ed.2d 677 (1984); Stone v. Powell, 428 U.S. 465, 484-86, 96 S.Ct. 3037, 3047-49, 49 L.Ed.2d 1067 (1976).2
Generally speaking, it is said that “searches conducted outside the judicial process, without prior approval by judge or magistrate, are per se unreasonable under the Fourth Amendment — subject only to a few specifically established and well-delineated exceptions.” Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507, 514, 19 L.Ed.2d 576 (1967) (footnotes omitted); see also Coolidqe v. New Hampshire, 403 U.S. 443, 454-55, 91 S.Ct. 2022, 2031-32, 29 L.Ed.2d 564 (1971); Jones v. United States, 357 U.S. 493, 78 S.Ct. 1253, 2 L.Ed.2d 1514 (1958); United States v. Jeffers, 342 U.S. 48, 72 S.Ct. 93, 96 L.Ed. 59 (1951); McDonald v. United States, 335 U.S. 451, 69 S.Ct. 191, 93 L.Ed. 153 (1948).
These well-delineated exceptions include warrantless searches and seizures based on:
(1) consent, Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct.2041, 36 L.Ed.2d 854 (1973); Frazier v. Cupp, 394 U.S. 731, 89 S.Ct. 1420, 22 L.Ed.2d 684 (1969);
(2) incidence to a lawful arrest, Chimel v. California, 395 U.S. 752, 89 S.Ct.2034, 23 L.Ed.2d 685 (1969);
(3) probable cause plus exigent circumstances, Chambers v. Maroney, 399 U.S. 42, 90 S.Ct.1975, 26 L.Ed.2d 419 (1970); Schmerber v. California, 384 U.S. 757, 86 S.Ct. 1826, 16 L.Ed.2d 908 (1966);
(4) hot pursuit, Warden v. Hayden, 387 U.S. 294, 87 S.Ct. 1642, 18 L.Ed.2d 782 (1967);
(5) stop and frisk, Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); and
(6) administrative inspections of “closely regulated” businesses, New York v. Burger, 482 U.S. 691, 107 S.Ct. 2636, 96 L.Ed.2d 601 (1987).
Where such exceptions are applicable, searches and seizures are reasonable notwithstanding the lack of a warrant based on probable cause.
There are many sets of circumstances, however, in which the prescription of the Fourth Amendment does not even apply. For example, unless the accused has an “expectation of privacy ... that society is prepared to recognize as ‘reasonable,’ ” the Fourth Amendment is no refuge. Rakas v. Illinois, 439 U.S. 128, 143-44 n. 12, 99 S.Ct. 421, 430-31 n. 12, 58 L.Ed.2d 387 (1978), quoting Katz v. United States, 389 U.S. at 361, 88 S.Ct. at 516 (Harlan, J., concurring); see also Rawlings v. Kentucky, 448 U.S. 98, 100 S.Ct. 2556, 65 L.Ed.2d 633 (1980); United States v. Salvucci, 448 U.S. 83, 100 S.Ct. *162547, 65 L.Ed.2d 619 (1980). Thus, it does not apply to abandoned property, Abel v. United States, 362 U.S. 217, 241, 80 S.Ct. 683, 4 L.Ed.2d 668 (1960); things exposed to public view, Cardwell v. Lewis, 417 U.S. 583, 591, 94 S.Ct. 2464, 41 L.Ed.2d 325 (1974) (Plurality opinion); Katz v. United States, 389 U.S. at 351, 88 S.Ct. at 511; “open fields,” Oliver v. United States, 466 U.S. 170, 104 S.Ct. 1735, 80 L.Ed.2d 214 (1984); Hester v. United States, 265 U.S. 57, 58, 44 S.Ct. 445, 446, 68 L.Ed. 898, 900 (1924); border searches, United States v. 12 200-Ft. Reels of Film, 413 U.S. 123, 125-26, 93 S.Ct. 2665, 37 L.Ed.2d 500 (1973); certain bank records, United States v. Miller, 425 U.S. 435, 96 S.Ct. 1619, 48 L.Ed.2d 71 (1976); or prisoners in their cells, Hudson v. Palmer, 468 U.S. 517, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984).
Moreover, the Fourth Amendment does not extend to officials of foreign governments, Brulay v. United States, 383 F.2d 345 (9th Cir.), cert. denied, 389 U.S. 986, 88 S.Ct. 469, 19 L.Ed.2d 478 (1967); and it does not apply if the searcher is a private person, rather than a government agent, United States v. Jacobsen, 466 U.S, 109, 113, 104 S.Ct. 1652, 1656, 80 L.Ed.2d 85 (1984).
In addition, a greatly reduced expectation of privacy attaches to automobiles by virtue of their inevitable public exposure. United States v. Knotts, 460 U.S. 276, 103 S.Ct. 1081, 75 L.Ed.2d 55 (1983); South Dakota v. Opperman, 428 U.S. 364, 96 S.Ct. 3092, 49 L.Ed.2d 1000 (1976); Card-well v. Lewis, supra.
The reasonableness of a search or seizure, however, is “[t]he ultimate standard set forth in the Fourth Amendment.” Cady v. Dombrowski, 413 U.S. 433, 439, 93 S.Ct. 2523, 2527, 37 L.Ed.2d 706 (1973); Camara v. Municipal Court, 387 U.S. 523, 539, 87 S.Ct. 1727, 1736, 18 L.Ed.2d 930 (1967). The Supreme Court has long recognized that “[t]he test of reasonableness cannot be stated in rigid and absolute terms.” Harris v. United States, 331 U.S. 145, 150, 67 S.Ct. 1098, 1101, 91 L.Ed. 1399 (1947). In Terry v. Ohio, supra, for example, the self-preservation need of the officer to frisk the suspect on-the-spot, without obtaining a warrant and without full probable cause, was “tested by the Fourth Amendment’s general proscription against unreasonable searches and seizures,” and found to be “reasonable ... under the Fourth Amendment.” 392 U.S. at 20, 31, 88 S.Ct. at 1885 (footnote omitted).
In New Jersey v. T.L.O., 469 U.S. 325, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985), the Court held that the Fourth Amendment applied to searches conducted by public school officials and that school children had legitimate expectations of privacy. 469 U.S. at 333, 338. Nonetheless, a warrant-less search of the purse of a student who had been observed smoking on school premises, in violation of school rules, was reasonable under the Fourth Amendment, even though probable cause was lacking. Id. at 343.
As the Court noted:
Where a careful balancing of governmental and private interests suggests that the public interest is best served by a Fourth Amendment standard of reasonableness that stops short of probable cause, we have not hesitated to adopt such a standard.
Id. at 341, 105 S.Ct. at 742. See also O’Connor v. Ortega, 480 U.S. 709, 724, 107 S.Ct. 1492, 1502, 94 L.Ed.2d 714 (1987) (plurality opinion) (standard of reasonableness, rather than probable cause, governs employers’ “work-related, noninvestigatory intrusions as well as investigations of work-related misconduct”).
In United States v. Ramsey, 431 U.S. 606, 616, 97 S.Ct.1972, 52 L.Ed.2d 617 (1977), the Court declared that *17Thus, even in civilian society, the Supreme Court looks to context to determine whether the official conduct was reasonable.
*16searches made at the border, pursuant to the long-standing right of the sovereign to protect itself by stopping and examining persons and property crossing into this country, are reasonable simply by virtue of the fact that they occur at the border.
*17What then has the Supreme Court said about the military environment? For one, it recognizes the military as a “specialized society separate from civilian society.” Parker v. Levy, 417 U.S. 733, 743, 94 S.Ct. 2547, 2555, 41 L.Ed.2d 439 (1974). The Court has long noted “[t]he peculiar and special relationship of the soldier to his superiors.” United States v. Brown, 348 U.S. 110, 112, 75 S.Ct. 141, 143, 99 L.Ed. 139 (1954) (due to effect on discipline, etc., Tort Claims Act does not cover servicemen’s injuries arising out of or incident to service); see also Chappell v. Wallace, 462 U.S. 296, 298-99, 103 S.Ct. 2362, 2364-65, 76 L.Ed.2d 586 (1983) (enlisted personnel barred from suing superior officers for alleged constitutional violations).
The difference between the military and the civilian communities results from “the primary business of armies and navies [being] to fight or be ready to fight wars should the occasion arise.” United States ex rel. Toth v. Quarles, 350 U.S. 11, 17, 76 S.Ct. 1, 5, 100 L.Ed. 8 (1955); see also Burns v. Wilson, 346 U.S. 137, 140, 73 S.Ct. 1045, 1048, 97 L.Ed. 1508 (1953) (plurality opinion); Orloff v. Willoughby, 345 U.S. 83, 94, 73 S.Ct. 534, 540, 97 L.Ed. 842 (1953). “An army is not a deliberative body. It is the executive arm. Its law is that of obedience. No question can be left open as to the right to command in the officer, or the duty of obedience in the soldier.” Parker v. Levy, supra 417 U.S. at 744, 94 S.Ct. at 2556, quoting In re Grimley, 137 U.S. 147, 153, 11 S.Ct. 54, 55, 34 L.Ed. 636 (1890); see also Chappell v. Wallace, supra 462 U.S. at 300, 103 S.Ct. at 2363; Schlesinger v. Councilman, 420 U.S. 738, 757, 95 S.Ct. 1300, 1313, 43 L.Ed.2d 591 (1975).
Similarly, although “the guarantees of the First Amendment” are “not ... rendered] entirely nugatory in the military context,” the Court’s “review of military regulations challenged on First Amendment grounds is far more deferential than constitutional review of similar laws or regulations designed for civilian society.” Goldman v. Weinberger, 475 U.S. 503, 507, 106 S.Ct. 1310, 1313, 89 L.Ed.2d 478 (1986).
Relying on these differences between the military and civilian societies, we have held it to be reasonable under the Fourth Amendment for military commanders to authorize searches and seizures within their respective commands. United States v. Stuckey, 10 MJ 347, 359-61 (CMA 1981). Further, such authorizations need not invariably be committed to writing or based upon sworn information. Id. at 358, SOS-OS.
In addition, we have ruled that “traditional” military inspections, which often invade servicemembers’ privacy extensively, are reasonable under the Fourth Amendment. United States v. Middleton, 10 MJ 123, 128 (CMA 1981); see Mil.R.Evid. 313, Manual for Courts-Martial, United States, 1984. Even seizure of a servicemember’s urine, pursuant to a compulsory urinalysis program, is “reasonable” “within the meaning of the Fourth Amendment.” Murray v. Haldeman, 16 MJ 74, 81 (CMA 1983); see also Committee for GI Rights v. Callaway, 518 F.2d 466, 477 (D.C.Cir.1975).
On the other hand, in United States v. Roberts, 2 MJ 31, 36 n.16 (CMA 1976), one judge declared that servicemembers have “reasonable expectation^] of privacy” in their barracks rooms. Further, a majority of this Court has concluded that, if a commander has reason to suspect that evidence of crime might be found in the barracks in an area assigned to one of his subordinates, the commander must have full probable cause to search or inspect that area. United States v. Moore, 23 MJ 295 (CMA 1987). Similarly, the opinion in United States v. Johnston, 24 MJ 271, 274 (CMA 1987), cautioned that “a compulsory urinalysis ... may still amount to a subterfuge search requiring probable cause if it were ordered primarily for the purposes of prosecution.”
I registered my disagreement with these views in United States v. Moore, supra at 299-300, where I questioned the legitimacy *18of a soldier’s expectation of privacy in the barracks, vis-a-vis his commander. I have since modified my views somewhat. The essence of my disagreement with the way search and seizure law applies to military society is that we have tried to adopt rules that superimpose onto the military various Fourth Amendment concepts fashioned by the Supreme Court for civilian society. These rules generally have no applicability to the relationship of a commander to members of his command; and most certainly an exclusionary rule that suppresses otherwise good and competent evidence of criminal conduct serves no purpose when the evidence is obtained as a result of a conscientious, well-reasoned, i.e. plausible, command decision.3
My syllogism is simple. If a commander is acting responsibly, what societal values are we protecting by excluding evidence obtained as a result of his responsible conduct? I suggest we are reaching an opposite result when we suppress evidence obtained by responsible command action, for, after all, doesn’t society demand that its military commanders act responsibly?
For example, in Murray v. Haldeman, supra, we recognized the right of command to conduct a urinalysis program. Therefore, we allow evidence to be seized for no reason. On the other hand, in United States v. White, 27 MJ 264 (CMA 1988), where the commanding officer had a suspicion based on less than probable cause, we found the search unlawful and suppressed the evidence. Although we relied on a violation of the applicable military rule of evidence to suppress the results of the urinalysis, our decision, which I authored, does not appear to have reached a logical result. Why is evidence obtained by a general search founded upon no reason admissible, but evidence obtained by a responsible commander for some reason is inadmissible? What different societal value are we protecting? In both cases the invasion of privacy is equal. In both cases evidence of drug use is obtained without consent.
It seems to me what we have overlooked is the fundamental question of the reasonableness of the governmental action.4 Cady v. Dombrowski and Camara v. Municipal Court, both supra. If the commander was reasonable in authorizing the search of appellant’s vehicle, in light of the information available to him, the evidence should not be suppressed. Stated another way, if the commander would have been remiss in failing to act to abate the potential threat to the installation, personnel, and mission, then the evidence should not be suppressed. It would appear, therefore, that searches predicated on Fourth Amendment reasonableness, as opposed to the warrant clause, are the sort contemplated by Mil.R.Evid. 314(k), which provides:
A search of a type not otherwise included in this rule and not requiring probable cause under Mil.R.Evid. 315 may be conducted when permissible under the Constitution of the United States as applied to members of the armed forces.
Application of these principles to a particular case would seem to depend on several factors, including the quantum and quality of the accusatory information, the expectations of privacy in the area searched, the extent of the intrusion, and the relative degree of threat posed to the installation and the mission. Given the considerably diminished expectations of privacy in an automobile — particularly one on a military installation — coupled with the relatively minimal intrusion involved here and the severity of the threat to the mission, it seems to me that this commander would have been grossly irresponsible if he had not moved swiftly to eliminate the threat. In my view, therefore, this search *19was reasonable, even though I recognize that the information available to the commander fell short of full probable cause.
I certainly agree that servicemembers enjoy the protection of the Fourth Amendment. The issue, however, is the reasonableness of the intrusion under the circumstances. In this day of rampant drug abuse, and considering the deleterious effect it can have on performance and reliability — not to mention the ever-present threat of terrorism — it seems to me that a commander’s authority over the persons, places, and instrumentalities essential to defending the nation ought to be very broad indeed.5 Where such authority is abused, such as through harassment, prejudice, arbitrariness, etc., or where it is extended to persons, places, and instrumentalities not properly under command control, the conduct is not reasonable and the military judge can deal with it on an appropriate motion.
For these reasons, I disagree with part I of the lead opinion and would uphold the conclusion of the courts below in admitting the fruits of the search,

. The Fourth Amendment provides:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.


. The prohibition against "unreasonable searches and seizures” was a response to
[t]he practice [that] had obtained in the colonies of issuing writs of assistance to the revenue officers, empowering them, in their discretion, to search suspected places for smuggled goods, which James Otis pronounced "the worst instrument of arbitrary power, the most destructive of English liberty, and the fundamental principles of law, that ever was found in an English law book;” since they placed "the liberty of every man in the hands of every petty officer.”
Boyd v. United States, 116 U.S. 616, 625, 6 S.Ct. 524, 529, 29 L.Ed. 746 (1886); see also Weeks v. United States, 232 U.S. 383, 389-91, 34 S.Ct. 341, 343-44, 58 L.Ed. 652 (1914).


. This authority over persons, places and instrumentalities exists in the military only through appropriate command structure. Thus, law enforcement officers and others, acting on their own, are not free to invade reasonable expectations of privacy without prior authorization, unless one of the "well-delineated” exceptions to the warrant requirement applies.


. For an excellent review of how we got to this point in search and seizure law, see Wright, How to Improve Military Search and Seizure Law, 116 Mil.L.Rev. 157 (1987).


. Thus, the military enclave presents quite a different environment from the civilian's humble abode where, in the immortal words of Sir William Pitt:
The poorest man may in his cottage bid defiance to all the force of the Crown. It may be frail, its roof may shake; the wind may blow through it; the storm may enter; the rain may enter; but the King of England can not enter; all his force dare not cross the threshold of the ruined tenement!
Speech, Excise Bill, quoted in B.Evans, Dictionary of Quotations 328 (1968).